internal_revenue_service number release date index number 468a cc psi -- plr-106599-00 date re revised schedule of ruling amounts taxpayer parent state x director plant location commission a commission b customer commission c order a1 order a2 order a3 plr-106599-00 order a4 rider order b1 order b2 order c1 order c2 dear this letter responds to your request dated date and subsequent submissions submitted on behalf of the taxpayer the request is for a revised schedule of ruling amounts under sec_1_468a-3 of the income_tax regulations for the taxpayer’s nuclear decommissioning fund the fund under the jurisdiction of commission a commission b and commission c the taxpayer was previously granted a revised schedule of ruling amounts on the required information for the schedule of ruling amounts was submitted on behalf of the taxpayer pursuant to sec_1_468a-3 the taxpayer has represented the following facts and information the taxpayer a wholly-owned subsidiary of parent is incorporated in state x and is an operating utility providing electric service in state x the taxpayer is subject_to the audit jurisdiction of the director the taxpayer owns a percent undivided_interest in the plant which is situated at location the operating license issued by the nuclear regulatory commission expires at midnight on the jurisdictional percentage for each commission and customer for are as follows commission a percent commission b percent commission c percent and customer percent for a total of percent the percent figure allocable to commission b is derived by multiplying a wholesale allocation factor of percent approved in order a2 by percent the percentage of plr-106599-00 taxpayer’s wholesale decommissioning collections covered by the commission b formula rates as discussed below the method for decommissioning the plant is prompt removal dismantling on taxpayer filed an annual revision of rider with commission a this revised was approved in order a1 authorized amounts for decommissioning cost to be included in taxpayer’s cost of service for ratemaking purposes effective it also updated the projected after-tax rate of return the weighted average interest rate trustee fees and the inflation rates used for decommissioning the decommissioning costs for are based on the total estimated cost of decommissioning the plant being dollar_figure of which the commission a jurisdictional portion is dollar_figure this base cost escalated using a variable estimated inflation rate results in an estimated future decommissioning cost of dollar_figure of which the commission a jurisdictional portion is dollar_figure on taxpayer filed an annual revision of rider with commission a this revised was approved in order a2 authorized amounts for decommissioning cost to be included in taxpayer’s cost of service for ratemaking purposes effective it also updated the projected after-tax rates of return interest rates trustee fees and the inflation rates used for decommissioning cost estimates the decommissioning costs for used in order a2 were unchanged from order a1 but were escalated using a redetermined variable estimated inflation rate and resulted in an estimated future decommissioning cost of dollar_figure of which the commission a jurisdictional portion is dollar_figure the wholesale formula rates used by taxpayer since were accepted for filing in order b1 in taxpayer filed with commission b predetermined charges under taxpayer’s wholesale formula rates this update to wholesale rates used the decommissioning costs that commission a approved in their order a1 commission b authorized amounts for decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs for are based on the total estimated cost of decommissioning the plant being dollar_figure of which the commission b jurisdictional portion is dollar_figure this base cost escalated using a variable plr-106599-00 estimated inflation rate results in an estimated future decommissioning cost of dollar_figure of which the commission b jurisdictional portion is dollar_figure in taxpayer filed with commission b predetermined charges under taxpayer’s wholesale formula rates this update to wholesale rates used the decommissioning costs that commission a approved in their commission b authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs for and thereafter are based on the total estimated cost of decommissioning the plant being dollar_figure of which the commission b jurisdictional portion is dollar_figure this base cost escalated using a redetermined variable estimated inflation rate results in an estimated future decommissioning cost of dollar_figure of which the commission b jurisdictional portion is dollar_figure rates for customer a wholesale customer of taxpayer are under the jurisdiction of commission b and are set pursuant to commission b’s formula rates order b2 developed for commission b in its included decommissioning costs for the plant equal to the costs approved by commission a in their order a3 customer began purchasing power under a negotiated rate rather than commission b formula rates consequently amounts collected from customer beginning on that date do not qualify as part of the cost of service amount applicable to the fund and taxpayer’s revised schedule of ruling amounts includes a jurisdictional amount for customer only for the first three months of the decommissioning costs for customer are based on the total estimated cost of decommissioning the plant being of which customer’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which customer’s jurisdictional amount is in order c1 commission c authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes effective order c1 was based on commission a’s order a1 and commission a’s assumptions in regard to interest rates assumed after tax_rates of return and rate of inflation plr-106599-00 the decommissioning costs for are based on the total estimated cost of decommissioning the plant being dollar_figure of which the commission c jurisdictional portion is dollar_figure this base cost escalated using a variable estimated inflation rate results in an estimated future decommissioning cost of dollar_figure of which the commission c jurisdictional portion is dollar_figure in order c2 commission c authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes effective order c2 was based on commission a’s order a2 and commission a’s assumptions in regard to interest rates assumed after tax_rates of return and rate of inflation the decommissioning costs for are based on the total estimated cost of decommissioning the plant being dollar_figure of which the commission c jurisdictional portion is dollar_figure this base cost escalated using a redetermined variable estimated inflation rate results in an estimated future decommissioning cost of dollar_figure of which the commission c jurisdictional portion is dollar_figure the estimated period for which the fund is to be in effect is and the estimated_useful_life of the plant is thus the taxpayer has calculated the qualifying percentage to be percent on commission a issued order a4 order a4 cites the likelihood that taxpayer’s application_for extension of its operating license will be approved as a factor in its decision to reduce the amount of decommissioning costs to be collected during to zero since the amounts collected from customers under the jurisdiction of commission b and commission c are based upon the determinations of commission a the amount of decommissioning costs to be collected during from customers under the jurisdiction of commission b and commission c has also been reduced to zero consequently taxpayer has limited its request for a revised schedule of ruling amounts to the years at the present time there are no other proceedings pending before any of the commissions that would increase or decrease the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits plr-106599-00 the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within ½ months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the ½ month deadline for making a payment to a nuclear decommissioning fund must make such payment to the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed plr-106599-00 made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of plr-106599-00 which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in the sec_468a of the code and the regulations thereunder based solely on these representations we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commission a commission b and commission c have determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer has calculated the shares of the total decommissioning costs allocable to each of the commissions as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts plr-106599-00 are based on the reasonable assumptions and determinations used by commission a commission b and commission c and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund for that jurisdiction the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations the qualifying percentage under sec_1_468a-3 of the regulations is calculated to be percent based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code the following schedule of ruling amounts is specifically approved for the commissions approved revised schedule of ruling amounts year commission a wholesale sales customer commission c total commission b commission b approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received plr-106599-00 the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent they are made while taxpayer is the owner of the plant and only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman peter c friedman office of associate chief_counsel passthroughs and special industries assistant to the branch chief branch enclosure copy
